In a proceeding under section 330 of the Election Law (1) to invalidate a petition designating Milton Norman, Judah E. Klein, Corinne K. Harris and Shirley Roggen as candidates of the Democratic party in the primary election for certain public offices and party positions in the Fifth Assembly District, Queens County; (2) to enjoin the Board of Elections from placing their names as such candidates on the official primary ballot; and (3) for other relief, the parties cross-appeal as follows from an order of the Supreme Court, Queens County, entered August 27, 1962, after a hearing: (a) The petitioners appeal from so much of said order as denied the application; (b) the said candidates appeal from so much of said order as disqualified one, John Drohan, from acting as a member of the committee, named in said designating petition, to fill vacancies. Order, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.